 Case 1:19-cv-00018-JTN-SJB ECF No. 51 filed 12/18/19 PageID.396 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 WACKER NEUSON PRODUCTION
 AMERICAS, LLC,

        Plaintiff,
                                                                      Case No. 1:19-cv-18
 v.
                                                                      HON. JANET T. NEFF
 CITY OF NORTON SHORES,

        Defendant.
 ____________________________/

                                  ORDER TO SHOW CAUSE

       On April 17, 2019, the parties filed their joint status report (ECF No. 7), in preparation for

the April 24, 2019 Rule 16 scheduling conference. In the report, the parties recommended that the

case be submitted to facilitative mediation. Following the conference, the Court issued a case

management order setting forth numerous dates and deadlines, including a November 29, 2019

deadline for the parties to engage in voluntary facilitative mediation VFM (ECF No. 9). On

October 11, 2019, an order was issued extending the discovery deadline to December 31, 2019

and advising the parties that no other deadlines were changed by the order (ECF No. 42). Recently,

the Court confirmed with the Mediator that the parties have failed to engage in VFM. In addition,

the parties have not made any additional requests to extend the deadline.              Under these

circumstances, the Court will require the parties to show cause in writing, through a joint

submission, why they failed to conduct VFM as ordered, and what, if any, arrangements have been

made to ensure VFM is conducted in a timely manner, including a proposed deadline to do so.

Accordingly:

       IT IS HEREBY ORDERED that the parties shall, not later than December 26, 2019,

show cause in writing, through a joint submission, why they failed to conduct VFM as ordered,
 Case 1:19-cv-00018-JTN-SJB ECF No. 51 filed 12/18/19 PageID.397 Page 2 of 2



and what, if any, arrangements have been made to ensure VFM is conducted in a timely manner,

including a proposed deadline to do so.

       IT IS FURTHER ORDERED that the parties are placed on notice that failure to comply

with the specific directives and orders of this Court, including this Order, in their entirety may

result in sanctions, including dismissal of this action with prejudice.



Dated: December 18, 2019                                        /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
